Order entered February 19, 2020




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-20-00158-CV

                          IN RE ANTHONY J. GREER JR., Relator

                Original Proceeding from the County Criminal Court No. 10
                                   Dallas County, Texas
                            Trial Court Cause No. M17-40587-L

                                             ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s February 5, 2020

application for writ of habeas corpus.


                                                        /s/   AMANDA L. REICHEK
                                                              JUSTICE